Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
  138602                                                                                                                 Justices



  CATHERINE WILCOX, individually, and as
  Next Friend of ISAAC WILCOX, a minor,
               Plaintiffs-Appellants,
  and
  SUNRISE HOME HEALTH SERVICES, INC.,
            Intervening Plaintiff,
                                                                    SC: 138602
  v                                                                 COA: 290515
                                                                    Kent CC: 08-010129-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellee.
  _______________________________________


         On order of the Court, leave to appeal having been granted and the briefs and
  oral arguments of the parties having been considered, the order of April 16, 2010
  which granted leave to appeal is VACATED and leave to appeal is DENIED because
  we are no longer persuaded the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 9, 2010                    _________________________________________
                                                                               Clerk